IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 441 WAL 2019
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
THOMAS AUGUST RABOIN,                          :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of May, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Where the Commonwealth is permitted a near blanket introduction of
      videotaped forensic examination of a child victim in a sexual assault case,
      during rebuttal, and thus not contemporaneously with any limited reference
      to said forensic examination by the defense, where numerous unfairly
      prejudicial statements are contained in the forensic examination, is such
      appropriate under the rule of completeness set for in Pa.R.E. 106?